Exhibit 10.3

ADMINISTRATION AGREEMENT

     This ADMINISTRATION AGREEMENT, dated as of April 29, 2008 (as from time to
time amended, supplemented or otherwise modified and in effect, this
“Agreement”), is by and among USAA AUTO OWNER TRUST 2008-2, a Delaware statutory
trust (the “Issuer”), USAA FEDERAL SAVINGS BANK, a federally chartered savings
association (the “Bank”), as administrator (in such capacity, the
“Administrator”), and THE BANK OF NEW YORK, a banking corporation organized
under the laws of the State of New York, not in its individual capacity but
solely as Indenture Trustee (in such capacity, the “Indenture Trustee”).

     WHEREAS, the Issuer is issuing the Notes pursuant to the Indenture and the
Certificates pursuant to the Trust Agreement and has entered into certain
agreements in connection therewith, including (i) the Sale and Servicing
Agreement, (ii) the Note Depository Agreement and (iii) the Indenture (the Trust
Agreement, the Sale and Servicing Agreement, the Note Depository Agreement and
the Indenture being referred to hereinafter collectively as the “Related
Agreements”);

     WHEREAS, the Issuer and the Owner Trustee desire to have the Administrator
perform certain duties of the Issuer and the Owner Trustee under the Related
Agreements and to provide such additional services consistent with the terms of
this Agreement and the Related Agreements as the Issuer and the Owner Trustee
may from time to time request; and

     WHEREAS, the Administrator has the capacity to provide the services
required hereby and is willing to perform such services for the Issuer and the
Owner Trustee on the terms set forth herein.

     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto, intending to be legally bound, agree
as follows:

     1. Definitions and Usage. Except as otherwise specified herein or as the
context may otherwise require, capitalized terms used but not otherwise defined
herein are defined in Appendix A to the Sale and Servicing Agreement dated as of
April 29, 2008, by and among the Issuer, USAA Acceptance, LLC and the Bank,
which also contains rules as to usage that shall be applicable herein.

     2. Duties of the Administrator. (a) Duties with Respect to the Indenture
and the Note Depository Agreement. (i) The Administrator agrees to perform all
its duties as Administrator and the duties of the Issuer under the Note
Depository Agreement. In addition, the Administrator shall consult with the
Owner Trustee regarding the duties of the Issuer under the Indenture and the
Note Depository Agreement. The Administrator shall monitor the performance of
the Issuer and shall advise the Owner Trustee when action is necessary to comply
with the Issuer’s duties under the Indenture and the Note Depository Agreement.
The Administrator shall prepare for execution by the Issuer, or shall cause the
preparat ion by other appropriate Persons of, all such documents, reports,
filings, instruments, notices, certificates and opinions that it shall be the
duty of the Issuer to prepare, file or deliver pursuant to the Indenture

--------------------------------------------------------------------------------



and the Note Depository Agreement. In furtherance of the foregoing, the
Administrator shall take, in the name and on behalf of the Issuer, all
appropriate action that is the duty of the Issuer to take, pursuant to the
Indenture including, without limitation, such of the foregoing as are required
with respect to the following matters under the Indenture (references are to
sections of the Indenture):

     (A) the preparation of or obtaining of the documents and instruments
required for execution of the Notes and delivery of the same to the Indenture
Trustee for authentication (Section 2.2);

     (B) the duty to cause the Note Register to be kept and to give the
Indenture Trustee notice of any appointment of a new Note Registrar and the
location, or change in location, of the Note Register and the determination as
to whether the requirements of UCC Section 8-401(a) are met and the preparation
of an Issuer Request requesting the Indenture Trustee to authenticate and
deliver Notes in connection with any transfer or exchange (Section 2.5);

     (C) the determination as to whether the requirements of UCC Section 8-405
are met and the preparation of an Issuer Request requesting the Indenture
Trustee to authenticate and deliver replacement Notes in lieu of mutilated,
destroyed, lost or stolen Notes (Section 2.6);

     (D) the determination of the expenses associated with the issuance of
replacement Notes (Section 2.6(b));

     (E) the preparation, obtaining or filing of Issuer Requests, instruments,
opinions and certificates and other documents required for the release of
property from the lien of the Indenture (Section 2.10);

     (F) the preparation of Definitive Notes in accordance with the instructions
of the Clearing Agency and delivery of such to the Indenture Trustee (Section
2.13);

     (G) the maintenance and notice of location of the office in the Borough of
Manhattan, The City of New York, for registration of transfer or exchange of
Notes if the Indenture Trustee ceases to maintain such an office (Section 3.2);

     (H) the duty to cause newly appointed Note Paying Agents, if any, to
deliver to the Indenture Trustee the instrument specified in the Indenture
regarding funds held in trust (Section 3.3(c));

     (I) the delivery of the Issuer Order to the Indenture Trustee to deposit
monies with Note Paying Agents, if any, other than the Indenture Trustee
(Section 3.3(d));

     (J) the delivery of an Issuer Request for publication and notification of
unclaimed amounts (Section 3.3(e));

     (K) the maintenance of the Issuer’s status as a statutory trust and the
obtaining and preservation of the Issuer’s qualification to do business in each
jurisdiction in which

2

--------------------------------------------------------------------------------



such qualification is or shall be necessary to protect the validity and
enforceability of the Indenture, the Notes, the Collateral and each other
instrument or agreement included in the Indenture Trust Estate (Section 3.4);

     (L) the preparation and filing, as applicable, of all supplements and
amendments to the Indenture and all financing statements, continuation
statements, instruments of further assurance and other instruments and the
taking of such other action as is necessary or advisable to protect the
Indenture Trust Estate (Sections 3.5 and 3.7(c));

     (M) the delivery of the Opinion of Counsel on the Closing Date and the
annual delivery of Opinions of Counsel as to the Indenture Trust Estate, and the
annual delivery of the Officer’s Certificate and certain other statements as to
compliance with the Indenture (Sections 3.6 and 3.9);

     (N) the identification to the Indenture Trustee in an Officer’s Certificate
of any Person with whom the Issuer has contracted to perform its duties under
the Indenture (Section 3.7(b));

     (O) the notification of the Indenture Trustee and the Rating Agencies of an
Event of Servicing Termination under the Sale and Servicing Agreement and, if
such Event of Servicing Termination arises from the failure of the Servicer to
perform any of its duties under the Sale and Servicing Agreement with respect to
the Receivables, the taking of all reasonable steps available to remedy such
failure (Section 3.7(d));

     (P) the appointment of the Successor Servicer and preparation of the
related servicing agreement (Section 3.7(e));

     (Q) the notification of the termination of the Servicer and appointment of
the Successor Servicer (Section 3.7(f));

     (R) the preparation and obtaining of any documents, instruments and
opinions required for the consolidation or merger of the Issuer with another
entity or the transfer by the Issuer of its properties or assets (Section 3.10);

     (S) the delivery of a letter for release (Section 3.11(b));

     (T) the duty to cause the Servicer to comply with Sections 3.9, 3.10, 3.11,
3.12, 3.13 and 4.9 and Article VI of the Sale and Servicing Agreement (Section
3.14);

     (U) upon the request of the Indenture Trustee, the execution and delivery
of any instruments and the undertaking of any actions reasonably necessary to
carry out more effectively the purpose of the Indenture (Section 3.17);

     (V) the delivery of written notice to the Indenture Trustee and the Rating
Agencies of each Event of Default under the Indenture and each default by any
party to the Sale and Servicing Agreement (Section 3.19);

3

--------------------------------------------------------------------------------



     (W) the monitoring of the Issuer’s obligations as to the satisfaction and
discharge of the Indenture and the preparation of an Officer’s Certificate and
the obtaining of the Opinions of Counsel and the Independent Certificate
relating thereto and the demand to the Indenture Trustee for execution of
certain instruments (Section 4.1);

     (X) the monitoring of the Issuer’s obligations as to the satisfaction,
discharge and defeasance of the Notes and the preparation of an Officer’s
Certificate and the obtaining of an opinion of a nationally recognized firm of
independent certified public accountants, a written certification thereof and
the Opinions of Counsel relating thereto (Section 4.1);

     (Y) the demand to remit monies (Section 4.3);

     (Z) the preparation of an Officer’s Certificate to the Indenture Trustee
after the occurrence of any event which with the giving of notice and the lapse
of time would become an Event of Default under Section 5.1(iii) of the
Indenture, its status and what action the Issuer is taking or proposes to take
with respect thereto (Section 5.1);

     (AA) the compliance with any written directive of the Indenture Trustee
with respect to the sale of the Indenture Trust Estate at one or more public or
private sales called and conducted in any manner permitted by law if an Event of
Default shall have occurred and be continuing (Section 5.4);

     (BB) the undertaking of actions set forth in Section 5.16 as requested by
the Indenture Trustee (Section 5.16);

     (CC) the payment of expenses, costs and indemnities to the Indenture
Trustee (Section 6.7);

     (DD) the removal of the Indenture Trustee upon the occurrence of certain
events, the preparation and delivery of notice to Noteholders of the removal of
the Indenture Trustee, the appointment of a successor Indenture Trustee, the
payment of any expenses incurred in changing an indenture trustee, and, if
necessary, the petition of a court of competent jurisdiction for the appointment
of a successor Indenture Trustee (Section 6.8);

     (EE) the furnishing of the Indenture Trustee with the names and addresses
of Noteholders during any period when the Indenture Trustee is not the Note
Registrar (Section 7.1);

     (FF) the preparation and, after execution by or on behalf of the Issuer,
the filing with the Commission, any applicable state agencies and the Indenture
Trustee of documents required to be filed on a periodic basis with, and
summaries thereof as may be required by rules and regulations prescribed by, the
Commission and any applicable state agencies and the transmission of such
summaries, as necessary, to the Noteholders (Section 7.3(a)); it being
understood by the parties hereto that the Indenture Trustee shall have no duty
or obligation to sign or file any report required to be filed with the

4

--------------------------------------------------------------------------------



Commission or any other state agency or provide any certification to any such
Person or to the Administrator or any other Person that is obligated to sign and
file any such report;

     (GG) the notification to the Indenture Trustee of the listing of the Notes
on any stock exchange (Section 7.4(b));

     (HH) the preparation of an Issuer Request and Officer’s Certificate and the
obtaining of an Opinion of Counsel and Independent Certificates, if necessary,
for the release of the Indenture Trust Estate (Sections 8.4 and 8.5);

     (II) the preparation of Issuer Orders and the obtaining of Opinions of
Counsel with respect to the execution of supplemental indentures and the mailing
to the Noteholders of notices with respect to such supplemental indentures
(Sections 9.1, 9.2 and 9.3);

     (JJ) the determination to execute and deliver new Notes conforming to any
supplemental indenture (Section 9.6);

     (KK) the notice and deposit of money for prepayment of the Notes (Section
10.1);

     (LL) the notice to the Indenture Trustee and the duty to cause the
Indenture Trustee to provide notification to Noteholders of prepayment of the
Notes (Section 10.2);

     (MM) the preparation of all Officer’s Certificates, Issuer Requests and
Issuer Orders and the obtaining of Opinions of Counsel and Independent
Certificates with respect to any requests by the Issuer to the Indenture Trustee
to take any action under the Indenture (Section 11.1(a));

     (NN) the preparation of Officer’s Certificates and the obtaining of
Independent Certificates, if necessary, for the release of property from the
lien of the Indenture (Section 11.1(b));

     (OO) the notification of the Rating Agencies pursuant to Section 11.4 of
the Indenture (Section 11.4);

     (PP) the preparation and delivery to Noteholders and the Indenture Trustee
of any agreements with respect to alternate payment and notice provisions
(Section 11.6); and

     (QQ) the recording of the Indenture and payment of related expenses, if
applicable (Section 11.15).

(ii) The Administrator will:

     (A) pay the Indenture Trustee from time to time reasonable compensation for
all services rendered by the Indenture Trustee under the Indenture (which
compensation

5

--------------------------------------------------------------------------------



shall not be limited by any provision of law in regard to the compensation of a
trustee of an express trust);

     (B) except as otherwise expressly provided in the Indenture, reimburse the
Indenture Trustee upon its request for all reasonable expenses, disbursements
and advances incurred or made by the Indenture Trustee in accordance with any
provision of the Indenture (including the reasonable compensation, expenses and
disbursements of its agents and counsel), except any such expense, disbursement
or advance as may be attributable to its willful misconduct, negligence or bad
faith;

     (C) indemnify the Indenture Trustee and its officers, directors, employees
and agents for, and hold them harmless against, any losses, liability or expense
incurred without willful misconduct, negligence or bad faith on their part,
arising out of or in connection with the acceptance or administration of the
transactions contemplated by the Indenture, including the reasonable costs and
expenses (including reasonable attorneys’ fees) of defending themselves against
any claim or liability in connection with the exercise or performance of any of
their powers or duties under the Indenture; and

     (D) indemnify, defend and hold harmless the Issuer, the Owner Trustee, the
Indenture Trustee and any of their respective officers, directors, employees and
agents from and against any loss, liability or expense incurred by reason of (i)
the Depositor’s or the Issuer’s violation of federal or state securities laws in
connection with the offering and sale of the Notes and the Certificates or (ii)
any breach of the Depositor of any term, provision or covenant contained in the
Sale and Servicing Agreement.

     Indemnification under this Section shall survive the resignation or removal
of the Indenture Trustee and the termination of this Agreement and shall include
reasonable fees and expenses of counsel and expenses of litigation. If the
Administrator shall have made any indemnity payments pursuant to this Section
and the Person to or on behalf of whom such payments are made thereafter shall
collect any such amount from others, such Person shall promptly repay such
amounts to the Administrator, without interest.

     (b) Additional Duties. (i) In addition to the duties of the Administrator
set forth above, the Administrator shall perform such calculations and shall
prepare or shall cause the preparation by other appropriate persons of, and
shall execute on behalf of the Issuer or the Owner Trustee, all such documents,
reports, filings, instruments, certificates and opinions that it shall be the
duty of the Issuer or the Owner Trustee to prepare, file or deliver pursuant to
the Related Agreements, and at the request of the Owner Trustee shall take all
appropriate action that it is the duty of the Issuer or the Owner Trustee to
take pursuant to the Related Agreements provided, however, that the
Administrator shall have no obligation, and the Owner Trustee shall be required
to fully perform its duties, with respect to the obligations of the Owner
Trustee under Sections 10.1, 10.2, 10.3 and 10.4 of the Sale and Servicing
Agreement and to otherwise comply with the requirements of the Owner Trustee
pursuant to or related to Regulation AB. Subject to Section 6 of this Agreement,
the Administrator shall administer, perform or supervise the performance of such
other activities in connection with the Collateral (including the Related
Agreements) as are not covered by any of the foregoing provisions and as are
expressly requested by the Owner Trustee and are reasonably within the
capability of the Administrator.

6

--------------------------------------------------------------------------------



     (ii) Notwithstanding anything in this Agreement or the Related Agreements
to the contrary, the Administrator shall be responsible for promptly notifying
the Owner Trustee in the event that any withholding tax is imposed on the
Issuer’s payments (or allocations of income) to a Certificateholder as
contemplated in Section 5.2(c) of the Trust Agreement. Any such notice shall
specify the amount of any withholding tax required to be withheld by the Owner
Trustee pursuant to such provision.

     (iii) Notwithstanding anything in this Agreement or the Related Agreements
to the contrary, the Administrator shall be responsible for performance of the
duties of the Issuer, the Depositor, or the Owner Trustee set forth in Sections
5.5(a), (b), (c), (d) and (e) and the penultimate sentence of Section 5.5 of the
Trust Agreement with respect to, among other things, accounting and reports to
Certificateholders.

     (iv) The Administrator shall provide prior to April 15, 2008 a certificate
of an Authorized Officer in form and substance satisfactory to the Owner Trustee
as to whether any tax withholding is then required and, if required, the
procedures to be followed with respect thereto to comply with the requirements
of the Code. The Administrator shall be required to update the letter in each
instance that any additional tax withholding is subsequently required or any
previously required tax withholding shall no longer be required.

     (v) The Administrator shall perform the duties of the Administrator
specified in Section 9.2 of the Trust Agreement required to be performed in
connection with the resignation or removal of the Owner Trustee, including the
payment of all expenses incurred in connection with the resignation or removal
of the Owner Trustee and appointment of a successor, and any other duties
expressly required to be performed by the Administrator pursuant to the Trust
Agreement.

     (vi) In carrying out the foregoing duties or any of its other obligations
under this Agreement, the Administrator may enter into transactions or otherwise
deal with any of its Affiliates; provided, however, that the terms of any such
transactions or dealings shall be in accordance with any directions received
from the Issuer and shall be, in the Administrator’s opinion, no less favorable
to the Issuer than would be available from unaffiliated parties.

     (c) Non-Ministerial Matters. (i) With respect to matters that in the
reasonable judgment of the Administrator are non-ministerial, the Administrator
shall not take any action unless within a reasonable time before the taking of
such action, the Administrator shall have notified the Owner Trustee of the
proposed action and the Owner Trustee shall not have withheld consent or
provided an alternative direction. For the purpose of the preceding sentence,
“non-ministerial matters” shall include, without limitation:

     (A) the amendment of or any supplement to the Indenture;

     (B) the initiation of any claim or lawsuit by the Issuer and the compromise
of any action, claim or lawsuit brought by or against the Issuer (other than in
connection with the collection of the Receivables or Permitted Investments);

     (C) the amendment, change or modification of the Related Agreements;

7

--------------------------------------------------------------------------------



     (D) the appointment of successor Note Registrars, successor Note Paying
Agents and successor Indenture Trustees pursuant to the Indenture or the
appointment of successor Administrators or Successor Servicers, or the consent
to the assignment by the Note Registrar, Note Paying Agent or Indenture Trustee
of its obligations under the Indenture; and

     (E) the removal of the Indenture Trustee.

     (ii) Notwithstanding anything to the contrary in this Agreement, the
Administrator shall not be obligated to, and shall not, (x) make any payments to
the Noteholders under the Related Agreements, (y) sell the Indenture Trust
Estate pursuant to Section 5.4 of the Indenture or (z) take any other action
that the Issuer directs the Administrator not to take on its behalf.

     (d) Exchange Act. If requested by the Depositor for purposes of compliance
with its reporting obligations under the Exchange Act, the Administrator will
provide to the Depositor and the Servicer within 90 days after the end of each
fiscal year of the Issuer (or, if such day is not a Business Day, the next
Business Day) beginning with the fiscal year ending December 31, 2008, the
servicing criteria assessment required to be filed in respect of the Trust under
the Exchange Act under Item 1122 of Regulation AB if periodic reports under
Section 15(d) of the Exchange Act, or any successor provision thereto, were
required to be filed in respect of the Trust and shall cause a firm of
independent certified public accountants, who may also render other services to
the Administrator, the Servicer, the Seller or the Depositor, to deliver to the
Depositor and the Servicer the attestation report that would be required to be
filed in respect of the Trust under the Exchange Act if periodic reports under
Section 15(d) of the Exchange Act, or any successor provision thereto, were
required to be filed in respect of the Trust. Such attestation shall be in
accordance with Rules 1-02(a)(3) and 2-02(g) of Regulation S-X under the
Securities Act and the Exchange Act, including, without limitation that in the
event that an overall opinion cannot be expressed, such registered public
accounting firm shall state in such report why it was unable to express such an
opinion.

     3. Records. The Administrator shall maintain appropriate books of account
and records relating to services performed hereunder, which books of account and
records shall be accessible for inspection by the Issuer and the Depositor at
any time during normal business hours.

     4. Compensation. As compensation for the performance of the Administrator’s
obligations under this Agreement and, as reimbursement for its expenses related
thereto, the Administrator shall be entitled to $2,000 annually which shall be
solely an obligation of the Depositor.

     5. Additional Information to Be Furnished to the Issuer. The Administrator
shall furnish to the Issuer from time to time such additional information
regarding the Collateral as the Issuer shall reasonably request.

     6. Independence of the Administrator. For all purposes of this Agreement,
the Administrator shall be an independent contractor and shall not be subject to
the supervision of the Issuer or the Owner Trustee with respect to the manner in
which it accomplishes the

8

--------------------------------------------------------------------------------



performance of its obligations hereunder. Unless expressly authorized by the
Issuer, the Administrator shall have no authority to act for or represent the
Issuer or the Owner Trustee in any way and shall not otherwise be deemed an
agent of the Issuer or the Owner Trustee.

     7. No Joint Venture. Nothing contained in this Agreement (i) shall
constitute the Administrator and either of the Issuer or the Owner Trustee as
members of any partnership, joint venture, association, syndicate,
unincorporated business or other separate entity, (ii) shall be construed to
impose any liability as such on any of them or (iii) shall be deemed to confer
on any of them any express, implied or apparent authority to incur any
obligation or liability on behalf of the others.

     8. Other Activities of Administrator. Nothing herein shall prevent the
Administrator or its Affiliates from engaging in other businesses or, in its
sole discretion, from acting in a similar capacity as an administrator for any
other person or entity even though such person or entity may engage in business
activities similar to those of the Issuer, the Owner Trustee or the Indenture
Trustee.

     9. Term of Agreement; Resignation and Removal of Administrator. (a) This
Agreement shall continue in force until the termination of the Issuer in
accordance with Section 8.1 of the Trust Agreement, upon which event this
Agreement shall automatically terminate.

     (b) Subject to Sections 9(e) and 9(f), the Administrator may resign its
duties hereunder by providing the Issuer with at least sixty (60) days’ prior
written notice.

     (c) Subject to Sections 9(e) and 9(f), the Issuer may remove the
Administrator without cause by providing the Administrator with at least sixty
(60) days’ prior written notice and, for so long as any Notes are Outstanding,
the Rating Agency Condition shall have been satisfied in connection therewith.

     (d) Subject to Sections 9(e) and 9(f), at the sole option of the Issuer,
the Administrator may be removed immediately upon written notice of termination
from the Issuer to the Administrator if any of the following events shall occur:

     (i) the Administrator shall default in any material respect in the
performance of any of its duties under this Agreement and, after notice of such
default, shall not cure such default within ten (10) days (or, if such default
cannot be cured in such time, such longer period acceptable to the Issuer);

     (ii) a court having jurisdiction in the premises shall enter a decree or
order for relief, and such decree or order shall not have been vacated within
sixty (60) days, in respect of the Administrator in any involuntary case under
any applicable bankruptcy, insolvency or other similar law now or hereafter in
effect or appoint a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for the Administrator or any substantial part
of its property or order the winding-up or liquidation of its affairs; or

     (iii) the Administrator shall commence a voluntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, shall consent to the entry of an order for relief in an involuntary case
under any such law, shall consent to the appointment

9

--------------------------------------------------------------------------------



of a receiver, liquidator, assignee, trustee, custodian, sequestrator or similar
official for the Administrator or any substantial part of its property, shall
consent to the taking of possession by any such official of any substantial part
of its property, shall make any general assignment for the benefit of creditors
or shall fail generally to pay its debts as they become due.

     The Administrator agrees that if any of the events specified in clauses
(ii) or (iii) of this Section 9(d) shall occur, it shall give written notice
thereof to the Issuer and the Indenture Trustee within seven days after the
happening of such event.

     (e) No resignation or removal of the Administrator pursuant to this Section
9 shall be effective until (i) a successor Administrator shall have been
appointed by the Issuer with the consent of the Indenture Trustee and (ii) such
successor Administrator shall have agreed in writing to be bound by the terms of
this Agreement in the same manner as the Administrator is bound hereunder. The
Issuer shall provide written notice of any such resignation or removal to the
Indenture Trustee, with a copy to the Rating Agencies.

     (f) The appointment of any successor Administrator shall be effective only
after satisfaction of the Rating Agency Condition with respect to the proposed
appointment.

     (g) Subject to Sections 9(e) and 9(f), the Administrator acknowledges that
upon the appointment of a successor Servicer pursuant to the Sale and Servicing
Agreement, the Administrator shall immediately resign. The Indenture Trustee
shall assist the Issuer to find a successor Administrator.

     10. Action upon Termination, Resignation or Removal. Promptly upon the
effective date of termination of this Agreement pursuant to Section 9(a) or the
resignation or removal of the Administrator pursuant to Section 9(b), (c), (d)
or (g), respectively, the Administrator shall be entitled to be paid all fees
and reimbursable expenses accruing to it to the date of such termination,
resignation or removal. The Administrator shall forthwith upon such termination
pursuant to Section 9(a) deliver to the Issuer all property and documents of or
relating to the Collateral then in the custody of the Administrator. In the
event of the resignation or removal of the Administrator pursuant to Section
9(b), (c), (d) or (g), respectively, the Administrator shall cooperate with the
Issuer and take all reasonable steps requested to assist the Issuer in making an
orderly transfer of the duties of the Administrator.

     11. Notices. Any notice, report or other communication given hereunder
shall be in writing and addressed as follows:

     (a) if to the Issuer or the Owner Trustee, to:

  USAA Auto Owner Trust 2008-2     Wells Fargo Delaware Trust Company     919
North Market Street,     Suite 1600     Wilmington, Delaware 19801    
Attention: Corporate Trust Administration     Telephone: (302) 575-2004    
Facsimile: (302) 575-2006  


10

--------------------------------------------------------------------------------



if to the Administrator, to:

  USAA Federal Savings Bank     10750 McDermott Freeway     San Antonio, Texas
78288     Attention: Edwin McQuiston     Telephone: (210) 498-2296    
Facsimile: (210) 498-6566  


     (b) if to the Indenture Trustee, to:

  The Bank of New York     101 Barclay Street, 4 West     New York, New York
10286     Attention: Corporate Trust Administration—USAA Auto Owner       Trust
2008-2     Telephone: (212) 815-8321     Facsimile: (212) 815-2493  


or to such other address as any party shall have provided to the other parties
in writing. Any notice required to be in writing hereunder shall be deemed given
if such notice is mailed by certified mail, postage prepaid, or hand-delivered
to the address of such party as provided above.

     12. Amendments. This Agreement may be amended from time to time by a
written amendment duly executed and delivered by the Issuer, the Administrator
and the Indenture Trustee, with the written consent of the Owner Trustee,
without the consent of the Noteholders and the Certificateholders, for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of this Agreement or of modifying in any manner the rights of
the Noteholders or Certificateholders; provided, that such amendment shall not,
as set forth in an Opinion of Counsel satisfactory to the Indenture Trustee and
the Owner Trustee, materially and adversely affect the interest of any
Noteholder or Certificateholder. This Agreement may also be amended by the
Issuer, the Administrator and the Indenture Trustee with the written consent of
the Owner Trustee and the Noteholders of Notes evidencing not less than a
majority of the Notes Outstanding and the Certificateholders of Certificates
evidencing not less than a majority of the Percentage Interests for the purpose
of adding any provisions to or changing in any manner or eliminating any of the
provisions of this Agreement or of modifying in any manner the rights of
Noteholders or the Certificateholders; provided, however, that no such amendment
may (i) increase or reduce in any manner the amount of, or accelerate or delay
the timing of, collections of payments on Receivables or distributions that are
required to be made for the benefit of the Noteholders or Certificateholders or
(ii) reduce the aforesaid percentage of the Noteholders and Certificateholders
which are required to consent to any such amendment, without the consent of the
Noteholders of all the Notes Outstanding and Certificateholders of Certificates
evidencing the Percentage Interests. Promptly after the execution of any such
amendment, the Administrator shall furnish written notification of such
amendment to each Rating Agency.

11

--------------------------------------------------------------------------------



     13. Successors and Assigns. This Agreement may not be assigned by the
Administrator unless such assignment is previously consented to in writing by
the Issuer and the Owner Trustee and subject to the satisfaction of the Rating
Agency Condition in respect thereof. An assignment with such consent and
satisfaction, if accepted by the assignee, shall bind the assignee hereunder in
the same manner as the Administrator is bound hereunder. Notwithstanding the
foregoing, this Agreement may be assigned by the Administrator without the
consent of the Issuer or the Owner Trustee to a corporation or other
organization that is a successor (by merger, consolidation or purchase of
assets) to the Administrator; provided that such successor organization executes
and delivers to the Issuer, the Owner Trustee and the Indenture Trustee an
agreement in which such corporation or other organization agrees to be bound
hereunder by the terms of said assignment in the same manner as the
Administrator is bound hereunder. Subject to the foregoing, this Agreement shall
bind any successors or assigns of the parties hereto.

     14. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS CONFLICTS OF LAW
PROVISIONS (OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW), AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

     15. Headings. The Section headings hereof have been inserted for
convenience of reference only and shall not be construed to affect the meaning,
construction or effect of this Agreement.

     16. Counterparts. This Agreement may be executed in counterparts, each of
which when so executed shall be an original, but all of which together shall
constitute but one and the same agreement.

     17. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

     18. Not Applicable to the Bank in Other Capacities. Nothing in this
Agreement shall affect any right or obligation the Bank may have in any capacity
other than as Administrator.

     19. Limitation of Liability of Owner Trustee and Indenture Trustee. (a)
Notwithstanding anything contained herein to the contrary, this instrument has
been signed on behalf of the Issuer by Wells Fargo Delaware Trust Company, not
in its individual capacity but solely in its capacity as Owner Trustee of the
Issuer and in no event shall Wells Fargo Delaware Trust Company in its
individual capacity or any beneficial owner of the Issuer have any liability for
the representations, warranties, covenants, agreements or other obligations of
the Issuer hereunder, as to all of which recourse shall be had solely to the
assets of the Issuer. For all purposes of this Agreement, in the performance of
any duties or obligations of the Issuer

12

--------------------------------------------------------------------------------



hereunder, the Owner Trustee shall be subject to, and entitled to the benefits
of, the terms and provisions of the Trust Agreement.

     (b) Notwithstanding anything contained herein to the contrary, this
Agreement has been countersigned by The Bank of New York not in its individual
capacity but solely as Indenture Trustee and in no event shall The Bank of New
York have any liability for the representations, warranties, covenants,
agreements or other obligations of the Issuer hereunder or in any of the
certificates, notices or agreements delivered pursuant hereto, as to all of
which recourse shall be had solely to the assets of the Issuer. For all purposes
of this Agreement, in the performance of its duties or obligations hereunder or
in the performance of any duties or obligations of the Issuer hereunder, the
Indenture Trustee shall be subject to, and entitled to the benefits of, the
terms and provisions of Article VI of the Indenture.

     20. Third-Party Beneficiary. The Owner Trustee is a third-party beneficiary
to this Agreement and is entitled to the rights and benefits hereunder and may
enforce the provisions hereof as if it were a party hereto.

     21. Nonpetition Covenants. Notwithstanding any prior termination of this
Agreement, the Administrator and the Indenture Trustee shall not, prior to the
date which is one year and one day after the termination of this Agreement with
respect to the Issuer, acquiesce, petition or otherwise invoke or cause the
Issuer to invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Issuer under any federal
or State bankruptcy, insolvency or similar law or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of the Issuer or any substantial part of its property, or ordering the winding
up or liquidation of the affairs of the Issuer.

[Signatures Follow]

13

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the parties have caused this Administration Agreement
to be duly executed and delivered as of the day and year first above written.

    USAA AUTO OWNER TRUST 2008-2         By: WELLS FARGO DELAWARE TRUST    
COMPANY, not in its individual capacity     but solely as Owner Trustee        
By: /s/ Sandra Battaglia     Name: Sandra Battaglia     Title: Vice President


S-1

--------------------------------------------------------------------------------



THE BANK OF NEW YORK, not in its individual
capacity but solely as Indenture Trustee

By: /s/ Michael Burack
Name: Michael Burack
Title: Assistant Treasurer

S-2

--------------------------------------------------------------------------------



USAA FEDERAL SAVINGS BANK,
as Administrator

  By: /s/ David K. Kimball     Name: David K. Kimball     Title: Vice President
and Senior Financial       Officer  


S-3

--------------------------------------------------------------------------------



TABLE OF CONTENTS

    Page   1. Definitions and Usage 1       2. Duties of the Administrator 1    
  3. Records 8       4. Compensation 8       5. Additional Information to Be
Furnished to the Issuer 8       6. Independence of the Administrator 8       7.
No Joint Venture 9       8. Other Activities of Administrator 9       9. Term of
Agreement; Resignation and Removal of Administrator 9       10. Action upon
Termination, Resignation or Removal 10       11. Notices 10       12. Amendments
11       13. Successors and Assigns 12       14. GOVERNING LAW 12       15.
Headings 12       16. Counterparts 12       17. Severability 12       18. Not
Applicable to the Bank in Other Capacities 12       19. Limitation of Liability
of Owner Trustee and Indenture Trustee 12       20. Third-Party Beneficiary 13  
    21. Nonpetition Covenants 13


i

--------------------------------------------------------------------------------